—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated March 22, 1995, which, inter alia, granted the cross motion of the defendant City of New York for summary judgment dismissing the complaint and all cross claims as against it.
Ordered that the order is affirmed, with costs.
There is no merit to the plaintiff’s contention that the facts needed to ascertain whether the defendant Clifford Owusu was acting in the course of his employment as a New York City Correction Officer at the time of the accident were within the exclusive knowledge of the City of New York.
The plaintiff’s contention that there was discovery pending at the time of the City’s cross motion for summary judgment is insufficient to defeat the motion. Allegations of mere hope that the discovery will reveal something helpful to the plaintiff’s case provided no basis for postponing determination of the City’s motion (see, Bryan v City of New York, 206 AD2d 448). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.